Citation Nr: 0607626	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of sun 
poisoning.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran's active military service dates are November 1976 
to May 1977 and March 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, denied service connection 
for residuals of sun poisoning.  While the veteran initiated 
an appeal with regard to the December 2003 denial of service 
connection for bronchitis, he specifically indicated on his 
March 2005 VA Form 9 that he only wished to proceed on appeal 
with the issue regarding service connection for residuals of 
sun poisoning.

The Board received additional evidence while the claims file 
was in the Board's custody.  Because this submission was not 
material to a claim before the Board, the Board may render a 
decision without referral to the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).  However, it is 
not clear whether the recent evidence was an attempt by the 
veteran to pursue his claim for service connection for a 
respiratory condition.  This is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records indicate that the veteran was treated 
during service for sun poisoning following a serious sunburn.  
In a December 2003 decision, the RO denied service connection 
for residuals of sun poisoning.  This decision was based on 
the opinion of the VA examiner in December 2003 that the 
veteran had no current residuals of sun poisoning.  Over the 
course of 2004, the veteran was treated repeatedly for a skin 
disorder.  VA dermatology specialist Dr. J.S. treated the 
veteran for a skin condition attributed to sun exposure 
inservice during March 2004.  In February 2005, a VA 
examination was conducted to determine whether his current 
skin disorder was related to his inservice sun exposure.  
This examination was performed not by a dermatologist but by 
a nurse practitioner.  The RO continued the denial of service 
connection based on the opinion of the nurse practitioner.  
However, the skin disorder at hand involves questions of such 
complexity that the best evidence that can be acquired is 
from a dermatologist.  Considering the opinions shown in his 
outpatient treatment records, a new examination is in order 
to reconcile the conflicting opinions.

In his appeal, the veteran stated Dr. K.E., head of 
dermatology at the VA Medical Center in Columbia, had told 
him the skin disorders resulted from his service in Iraq.  No 
such opinion is shown in the records currently in the file.  
He is hereby advised that he should ask Dr. K.E. to provide a 
statement on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Tell the veteran to submit to VA copies of any 
evidence in his possession relevant to this claim.  
Advise him that he should ask Dr. K.E. to submit an 
opinion as to the etiology of his skin disorders if 
he wants such evidence considered.

2.  Obtain treatment records from the VA Medical 
Center in Columbia from August 2004 to the present.  

3.  After obtaining more recent VA treatment 
records, to the extent available, schedule the 
veteran for a new VA evaluation with a 
dermatologist.  The veteran's claims folder must be 
reviewed by the examiner.  Based on this review, 
the examiner is requested to offer an opinion as to 
the etiology of any current skin pathology and to 
provide a medical opinion as to whether it is at 
least as likely as not that the veteran's current 
skin disorder is related to any aspect of his 
period of active service, such as the documented 
sun poisoning.  

It would be helpful if the examiner would use the 
following language, as may be appropriate:  "more 
likely than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of that conclusion as it is to find 
against it.  The examiner should provide a complete 
rationale for any opinion provided.

4.  After completion of the above and any 
additional development of the evidence that the RO 
may deem necessary, the RO should review the record 
and readjudicate the issue on appeal.  If any 
benefit sought remains denied, the veteran and his 
representative should be issued a supplemental 
statement of the case and afforded the opportunity 
to respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.   

The purpose of this remand is to assist the veteran with the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

